Citation Nr: 1039854	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a Videoconference Board hearing in 
October 2010.  However, he withdrew this request in writing.  See 
October 4, 2010, communication from the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming that he incurred bilateral hearing loss 
and tinnitus in service.  He alleges exposure to acoustic trauma 
from .50 caliber gunfire, rifle fire and grenade blasts, as well 
as noise from headphones and generators.  His Military 
Occupational Specialty (MOS) was Radio Relay and Carrier 
Operator.  He did not serve in combat or Vietnam.  See DD Form 
214.  

Upon entrance into service the Veteran's hearing was 14/15 on 
whispered voice testing; however, his entrance examination only 
appears to address the left ear in this regard.  See January 1960 
pre-induction report of medical examination.  At entrance he 
denied having ever had any ear trouble.  See January 1960 pre-
induction report of medical history.



Upon audiologic evaluation at separation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
10
LEFT
10
5
5
N/A
5

See March 1962 report of medical examination.  

At discharge he denied having ever had any ear trouble.  See 
March 1962 report of medical history.  Yet, he has reported 
having hearing trouble and tinnitus since his period of service.

In furtherance of substantiating his claim he submitted an 
October 2008 audiologic report from Hearing Solutions of Yukon, 
OK.  This report reflects diagnoses of binaural hearing loss and 
tinnitus, the Veteran's report of hearing loss and tinnitus that 
he stated began in service, and the Veteran's report of exposure 
to hazardous noise from generators and communications equipment.  
The audiologist that conducted the examination noted in the 
report that "[a]fter reviewing the [V]eteran's service history 
it is just as likely as not that at least some of [his] hearing 
loss and tinnitus were the result of his exposure to hazardous 
noise while in service."  There is no indication in this report 
that the audiologist reviewed the Veteran's claims file and in 
particular his service treatment records.  

Based upon the foregoing history and opinion of the audiologist, 
the Board finds that the Veteran should be provided a VA 
audiologic examination.  The October 2008 audiologic examination 
and the Veteran's history are insufficient to decide the claims.  
Because there is insufficient medical evidence to decide the 
claims on appeal and the low threshold of a suggestion of a nexus 
between the Veteran's claimed bilateral hearing loss and tinnitus 
and service has been met, particularly due to his claim of 
continuing symptomatology and the private opinion, the Board 
finds that the Veteran should be afforded a VA examination to 
address his claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2009).
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded an 
examination by an appropriate physician to 
determine the nature and etiology of any 
bilateral hearing loss and tinnitus.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  Based on a review of the record 
and examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that any diagnosed 
bilateral hearing loss and tinnitus are 
attributable to service.  Any evaluations, 
studies, or tests deemed necessary by the 
examiner should be accomplished and any such 
results must be included in the examination 
report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


